JUSTICE SCOTT, dissenting: I disagree with and dissent from the result and reasoning contained in the majority opinion. The majority cites cases where the reviewing courts have considered what constitutes “custody,” which would give to a defendant credit against the sentence imposed upon the defendant. None of the cited cases determined that the confinement of the defendant, while on bail, was of such a restrictive nature as to constitute the custody requirement set forth in section 5 — 8— 7(b) of the Unified Code of Corrections (Ill. Rev. Stat. 1987, ch. 38, par. 1001 — 1—1 et seq.). Granting that in the instant case the defendant’s confinement was restrictive, I deem it material that the confinement was in his home. Confinement in one’s own home is a far cry from institutional confinement. I am sure that the defendant was grateful that, pending disposition of his case, he would remain in the privacy and I presume comfort of his home rather than be regimented by the rules and regulations of a penal institution. To my knowledge, there are no Illinois cases determinative of the issue presented in this appeal. However, I find it difficult to conclude that it was the intent of our legislature to give credit against a later sentence for time spent at home while on bail.